Citation Nr: 0411505	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-07 939	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center in Salisbury, North Carolina


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from December 12, 2002 to December 
20, 2003, on December 27, 2002, and on January 14, 2003.

(The issues of entitlement to increased ratings for varicose 
veins of the left and right lower extremity and systolic 
click syndrome are the subject of a separate appellate 
decision.)  


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in February 2003 and 
March 2003 by the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Salisbury, North Carolina, which denied 
payment or reimbursement for unauthorized medical expenses 
from private hospitalization from December 12, 2002 to 
December 20, 2002, and unauthorized medical expenses from 
private outpatient procedures performed on December 27, 2002 
and January 14, 2003.

The Board notes that by a statement dated in March 2003, the 
veteran raised the issue of payment or reimbursement for 
unauthorized medical expenses incurred on January 7, 2003.  
Although this date was referenced in the statement of the 
case this issue has not been formerly adjudicated by the 
VAMC, is not in appellate status, and is referred for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for varicose veins of 
right lower extremity rated 10 percent disabling, varicose 
veins of left lower extremity, rated as 20 percent disabling, 
and systolic click syndrome rated non-compensable.  

2.  The veteran was treated and hospitalized at a private 
hospital from December 12, 2002 to December 20, 2002 for 
right iliopsoas abscess, etiology unknown and rule out 
Crohn's disease, non-service connected disabilities.

3.  The December 27, 2002 colonoscopy and January 14, 2003 
small bowel series performed on an outpatient basis at a 
private facility involved non-service connected disabilities.

5.  The veteran was enrolled in the VA health care system as 
of December 12, 2002.

7.  The veteran does have insurance coverage under a health 
plan.

8.  The above expenses have been paid in part by the 
veteran's private health insurance.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided from December 12, 
2002 to December 20, 2002, on December 27, 2002, and on 
January 14, 2003, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-
17.1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).

Factual Background

The veteran's only established service-connected disabilities 
are varicose veins of both lower extremities, and systolic 
click syndrome (a cardiac disorder).  His service-connected 
disabilities have not been rated permanently and totally 
disabling.  He is not service-connected for any intestinal 
disorder.

VA medical records reflect that in October and November 2002, 
the veteran was treated for complaints of abdominal pain in 
the right lower quadrant.

Private medical records from Carolinas Healthcare System 
reflect that on December 12, 2002, the veteran was 
hospitalized for complaints of abdominal pain.  He was 
initially seen in the emergency room, at which time a 
computed tomography scan (CT scan) revealed a right psoas 
abscess with extension to the right groin.  There was also 
thickening of the terminal ileum possibly representing 
Crohn's disease.  The veteran underwent a percutaneous 
drainage of the right iliopsoas abscess, and was given 
antibiotics.  A colonoscopy was scheduled for December 27, 
2002.  He was discharged on December 20, 2002.  The discharge 
diagnosis was right iliopsoas abscess, etiology unknown and 
rule out Crohn's disease.  

The veteran underwent additional procedures at private 
facilities on an outpatient basis.  He had a colonoscopy at 
Carolinas Medical Center (CMC) on December 27, 2002, and an 
X-ray study of his small bowel was performed on January 14, 
2003.

A series of emails between the veteran and the Salisbury VAMC 
is of record.  Such records reflect that the veteran had 
private health insurance at the time of the procedures in 
question, and that his private insurer paid for some of the 
costs of the treatment in question.

By a letter dated in February 2003, a private physician, J. 
L. T., MD, indicated that the veteran was hospitalized for a 
right psoas abscess, when a CT scan of the abdomen showed an 
abnormal-appearing terminal ileum.  A subsequent colonoscopy 
showed ileitis, and a subsequent small bowel series showed 
inflammatory changes of the terminal ileum.  He opined that 
the above process was severe and required hospitalization and 
subsequent follow-up and therapy in a local setting.

In February 2003, the Salisbury VAMC denied payment for 
private outpatient services rendered on December 27, 2002 and 
January 14, 2003.

In March 2003, the Salisbury VAMC denied payment for private 
hospitalization and associated medical services provided from 
December 12, 2002 to December 20, 2002.

By a statement dated in March 2003, the veteran related that 
prior to the private treatment at issue, he had been treated 
for pain in his lower groin at the Salisbury VAMC for six 
months, with no resolution.  He said he went to the emergency 
room on December 12, 2002 with severe pain, and was 
hospitalized for nine days.  He related that he subsequently 
underwent a colonoscopy on December 27, 2002, and an upper 
bowel X-ray study on January 14, 2003.  He asserted that the 
medical team at the Salisbury VAMC allowed a life-threatening 
bacterial infection to grow in his pelvic area, necessitating 
private medical treatment.  He contended that the fact that 
he had health insurance and the fact that the disability in 
question was not service-connected did not release the VA 
from legal and moral responsibility to pay for the above 
treatment.  He reiterated his assertions in a subsequent 
March 2003 statement.  He contended that a VA patient 
advocate authorized his private treatment in a December 2002 
telephone call.

Analysis

The veteran's only established service-connected disabilities 
are varicose veins of right lower extremity rated 10 percent 
disabling, varicose veins of left lower extremity, rated as 
20 percent disabling, and systolic click syndrome rated non-
compensable.  His service-connected disabilities have not 
been rated permanently and totally disabling.  He is not 
service-connected for any intestinal disorder.  The veteran 
was enrolled in the VA health care system as of December 12, 
2000.

The veteran indicated that a VA patient advocate authorized 
his private treatment in a December 2002 telephone call.  A 
review of the record reflects that the appropriate VA 
authority did not give prior authorization for the treatment 
in issue.  Therefore, the issue remains payment or 
reimbursement for unauthorized medical expenses.

The veteran incurred unauthorized medical expenses in 
connection with private treatment for non-service-connected 
intestinal disease from December 12, 2002 to December 20, 
2002, on December 27, 2002, and on January 14, 2003.  The 
veteran was seen on December 12, 2002 in the emergency room 
of a private hospital, and he was admitted and treated for a 
right psoas abscess until December 20, 2002.  During this 
hospitalization, a CT scan of the abdomen showed an abnormal-
appearing terminal ileum.  He was subsequently treated on an 
outpatient basis on December 27, 2002, when he underwent a 
colonoscopy, and on January 14, 2003, when he underwent a 
small bowel series.  These latter studies revealed ileitis.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2003); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, he is not service connected for an 
intestinal disorder, and the treatment was not for a service-
connected condition.  The evidence does not reflect that his 
non-service-connected intestinal disorder was aggravating his 
service-connected varicose veins of the lower extremities or 
service-connected systolic click syndrome.  The veteran is 
not rated as permanently and totally disabled and was not 
participating in a rehabilitation program at the time of his 
care in December 2002 and January 2003.  Accordingly, there 
is no basis to establish entitlement to reimbursement under 
38 C.F.R. § 17.120.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2003).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2003).

In this case the veteran does not satisfy the criteria under 
38 C.F.R. §§ 17.1002. 
The evidence clearly shows that the veteran has coverage 
under a health plan, which has provided partial payment for 
the cost of the private hospital and outpatient treatment.  
Moreover, the outpatient services he received on December 27, 
2002 and January 14, 2003 were not emergent in nature.

In order to establish entitlement to reimbursement, the 
veteran must satisfy all of the enumerated criteria.  As 
reflected by the above analysis, the veteran does not satisfy 
the criteria for reimbursement under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1002.  His claim for payment or 
reimbursement for the cost of private inpatient treatment 
from December 12, 2002 to December 20, 2002, and for the cost 
of private outpatient treatment on December 27, 2002, and on 
January 14, 2003 must be denied.

The Board notes that the Salisbury VAMC failed to issue a 
supplemental statement of the case (SSOC) after receiving 
additional evidence from the veteran in March 2003.  However, 
this evidence is duplicative of evidence already of record.  
No new pertinent evidence was submitted.  Thus, there is no 
harm to the veteran, in this instance, in the failure of the 
VAMC to issue a SSOC. 38 C.F.R. § 19.31(b)(1) (2003). The 
evidence is not equipoise as to warrant application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from December 12, 2002 to December 
20, 2002, on December 27, 2002 and on January 14, 2003, is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



